In this case there is a stipulation of counsel for the respective parties that the opinion and judgment of this Court in the case of First National Bank of Marianna, a corporation, Plaintiff in Error, v. Board of Public Instruction for the County of Jackson, State of Florida, a corporation, Defendant in Error, shall stand and be controlling in this case. Therefore, the judgment here is reversed on authority of and in the manner stated in the opinion and judgment this day filed in the companion case above stated. So ordered.
Reversed with directions.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.
ELLIS, J., dissents.